IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KENNETH SAXTON, REAL PARTY IN    : No. 132 EM 2014
INTEREST AND IN BEHALF OF ENS    :
LEGIS: KENNETH SAXTON,           :
                                 :
                  Petitioner     :
                                 :
                                 :
            v.                   :
                                 :
                                 :
JUDGES OF THE COURT OF COMMON :
PLEAS, PHILADELPHIA COUNTY, PA, :
ASSIGNED TO PETITION FOR WRIT OF :
HABEAS CORPUS RE OCTOBER TERM :
1980, NOS. 761, 764 & 765,       :
                                 :
                  Respondents    :


                                    ORDER


PER CURIAM
      AND NOW, this 21st day of October, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.